Citation Nr: 1524643	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as due to a qualifying chronic disability to include an undiagnosed illness, or as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia and irritable bowel syndrome (IBS), to include as due to a qualifying chronic disability to include medically unexplained chronic multisymptom illness or an undiagnosed illness, or as secondary to service-connected posttraumatic stress disorder (PTSD).
 
3.  Entitlement to service connection for a soft tissue mass excision, claimed as a tumor in the back, to include as due to a qualifying chronic disability to include an undiagnosed illness.

4.  Entitlement to service connection for a left shoulder disorder, to include as due to a qualifying chronic disability to include an undiagnosed illness.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for headaches, to include as due to a qualifying chronic disability to include an undiagnosed illness.

8.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had honorable active duty service from April 1998 to July 1998, and from May 2002 to May 1, 2005, to include service in Iraq from March 2004 to March 2005.  He also had dishonorable active duty service from May 2, 2005 to February 2008.  As the final period of active duty service was dishonorable, it is a bar to VA benefits; however, the Board will still consider the Veteran's claims for service connection with regard to his two honorable periods of active service.  See 38 U.S.C.A. § 101(18) (West 2014); 
38 C.F.R. § 3.12(a) (2014).

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In February 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The Veteran had honorable active duty service from April 1998 to July 1998 and from May 2002 to May 1, 2005, and dishonorable active duty service from May 2005 to February 2008.

2.  The Veteran served in Southwest Asia during the Persian Gulf War.

3.  The Veteran does not have a current left knee disability.

4.  The Veteran does not have a qualifying chronic disability characterized by left knee joint or muscle pain, including resulting from an undiagnosed illness, that has manifested to a degree of 10 percent disabling or more.

5.  The Veteran does not have a current gastrointestinal disability.

6.  The Veteran does not have a qualifying chronic disability characterized by gastrointestinal symptoms, to include irritable bowel syndrome or any other medically unexplained chronic multisymptom illness or an undiagnosed illness, that has manifested to a degree of 10 percent disabling or more.

7.  The lipoma the Veteran had excised in 2009 was not incurred in or related to the honorable active duty service and is not an undiagnosed illness.

8.  The Veteran's left shoulder disability was not incurred in or caused by the honorable active duty service and is not an undiagnosed illness.

9.  The Veteran does not have a current erectile dysfunction disability.

10.  The Veteran does not have hypertension that onset during or within one year of the honorable active duty service or was caused or aggravated by the service-connected PTSD.

11.  Symptoms of hypertension were not chronic in service and were not continuous since service.

12.  The Veteran's tension headaches did not onset in service, are not etiologically related to his honorable active duty service, and is not an undiagnosed illness.

13.  The Veteran sustained acoustic trauma during service.

14.  The Veteran has a current left ear sensorineural hearing loss disability for VA compensation purposes.

15.  Symptoms of left ear hearing loss were chronic in service and continuous since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, to include as due to a qualifying chronic disability to include an undiagnosed illness, or as secondary to the service-connected left ankle disability, have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2014).

2. The criteria for service connection for a gastrointestinal disability, to include as due to a qualifying chronic disability to include a medically unexplained chronic multisymptom illness or an undiagnosed illness, or as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2014).

3.  The criteria for service connection for soft tissue mass excision, to include as due to a qualifying chronic disability to include an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

4.  The criteria for service connection for a left shoulder disability, to include as due to a qualifying chronic disability to include an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

5.  The criteria for service connection for erectile dysfunction, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

6.  The criteria for service connection for hypertension, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

7.  The criteria for service connection for headaches, to include as due to a qualifying chronic disability to include an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

8.  The criteria for service connection for left ear hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Legal Authority

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  
38 C.F.R. § 3.310 (2014).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Additionally, where a veteran served ninety days or more of active service, service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease, arthritis, and sensorineural hearing loss (as an organic disease of the nervous system), if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that Section.  

As discussed further below, the Veteran has been diagnosed with both hypertension and left ear sensorineural hearing loss.

Service connection may also be established under 38 C.F.R. § 3.303(b) for the chronic diseases listed under  38 C.F.R. § 3.309(a), including cardiovascular-renal disease and sensorineural hearing loss.   Under 38 C.F.R. § 3.303(b), where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b) (2014).  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  

Additionally, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, presumptive service connection for a qualifying chronic disability may also be established under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81, 834 (Dec. 29, 2011) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 at 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. 
§ 3.317(a)(5) (2014); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2014).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2014).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Left Knee Disorder

The Veteran has filed for service connection for a left knee disorder.  Specifically, in the September 2008 claim, the Veteran reported that his left knee was injured by an improvised explosive device blast in January 2005, and that he continues to have problems with the knee.  He did not repeat that contention at VA examinations in March 2012 or March 2014; rather, in March 2014 he told the examiner that he may have landed wrongly on his left knee during basic training.  Alternatively, the Veteran contended in the September 2008 claim that his left knee disability is secondary to the service-connected left ankle disability.

The Veteran underwent a VA examination in March 2012 at which he reported he was not currently having any problems with his knees, but reported a history of the left knee giving out twice a month since 2003.  After review of the history, evidence, and examination of the Veteran, the VA examiner opined that it is less likely than not that the Veteran has a current chronic knee problem or that his current knee complaints were manifested in service.  The examiner explained that the Veteran's current knee examination was normal, his history vague, and no entries in the service treatment records suggest an acute or chronic problem with the knee.

A review of the Veteran's service treatment records does not show any complaints of or treatment for a left knee injury in service.  

The Veteran underwent another VA examination in March 2014.  That VA examiner also assessed that the Veteran does not have a current knee disability.  At the examination, the Veteran reported his left knee hurts on and off but is not currently bothering him.  He reported no swelling or locking.  The Veteran reported no flare-ups or chronic symptoms and the examiner noted the Veteran ambulates normally.  The examiner noted that January 2013 x-rays were normal.

Thus, neither the March 2012 nor the March 2014 VA examiners diagnosed the Veteran with a current knee disability.  VA treatment records also do not show a diagnosis of or treatment for a left knee disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau, 
492 F. 3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

In this case, however, the Veteran denied present problems with his left knee on VA examination in both 2012 and 2014.  He has reported only that his left knee has in the past hurt on and off or occasionally has given out.  These statements do not serve to establish a diagnosed disability, and the Veteran has submitted no other statements to the VA suggesting he has a current disability.  See also Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  VA treatment records also do not show any complaints of or treatment for a knee disability.  Finally, VA examiners in March 2012 and March 2014 assessed that the Veteran does not have a current left knee disability.  Therefore, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current left knee disability.

The Board also considered whether service connection may be presumed as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board finds that the Veteran does not have a qualifying chronic disability of the left knee characterized by muscle and joint pain, including resulting from an undiagnosed illness or chronic multisymptom illness, that manifested during service in the Southwest Asian Theater or to a degree of 10 percent or more at any time.

First, the Board finds that an undiagnosed illness characterized by left knee joint or muscle pain did not manifest while the Veteran was serving in the Southwest Asian Theater.  Service treatment records do not include any complaints, treatment, or symptoms of an undiagnosed illness characterized by left knee joint or muscle pain.  The Board acknowledges that in statements made in connection with his claim for compensation, the Veteran reported at one point having problems with his left knee since 2005 and at another point reported that it began periodically giving out in 2003.  However, he also suggested at another time that he may have hurt it during basic training, which is inconsistent with a history of IED explosion injury.  The Board finds that the Veteran's inconsistent reports of the onset of his knee problems undermine the credibility of any statement indicating that his left knee problems began during his time in the Southwest Asian Theater.

Second, the Board finds that the Veteran's knee symptoms have not manifested to a degree of 10 percent or more for any six month period since service.  Disorders of the knee are rated under Diagnostic Codes 5256-5257.  Under Diagnostic Codes 5260 and 5261, applicable to loss of range of motion, a 10 percent disability evaluation is warranted when extension is limited to at least 10 degrees or flexion is limited to less than 45 degrees.  In this case, the Veteran's left knee range of motion has been found to be normal on examination.  The evidence includes no clinical findings indicative of a disability similar to arthritis, so the criteria of arthritic pain with noncompensable limitation of motion for a 10 percent rating under Diagnostic Code 5003 are not met.  As a result, the Board finds that the weight of the evidence is against a finding that symptoms of a knee disorder more nearly approximated the criteria for a 10 percent disability rating at any time.  See 38 C.F.R. § 4.71a (2014).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran has a currently diagnosed left knee disability or that an undiagnosed left knee condition manifested in the Southwest Asian Theater or manifested to a degree of 10 percent or more at any time.  Accordingly, the criteria for service connection for a left knee disability under a direct or presumptive theory of entitlement have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for GERD

The Veteran has filed for service connection for a gastrointestinal disability.  In September 2008 claim, he reported he gets acid reflux on a regular basis for which he has never been treated.  He contended that this condition could be secondary to the service-connected PTSD.

Service treatment records reflect that the Veteran denied frequent indigestion, diarrhea, and vomiting in January 2006 and July 2006 post-deployment health assessments.  In a January 2008 report of medical history, the Veteran denied frequent indigestion, heartburn, and stomach and intestinal trouble.

VA treatment records further show no diagnosis of, complaints of, or treatment for a gastrointestinal disability.  Rather, an April 2011 treatment record reflects that the Veteran denied constipation, and a February 2012 treatment record reflects that the Veteran denied constipation, abdominal pain or food intolerance, and acid reflux.

At a January 2010 VA examination, the Veteran reported he had stomach problems due to stress when he was being court martialed but that afterward the symptoms completely resolved. 

In March 2014 the Veteran underwent another VA examination.  He reported a history of intermittent constipation every two to four weeks and intermittent symptoms of heartburn for which he has not sought medical treatment and uses antacids.  The examiner assessed that the Veteran does not meet the criteria for a diagnosis of irritable bowel syndrome (IBS).  The examiner further stated that, because the Veteran has no current diagnosis of ulcers, gastroesophageal reflux disease, IBS, or other gastrointestinal disability, no disability can be related to service.  The examiner further noted that there is no documentation of frequent indigestion or abdominal pain/diarrhea in service.  

The Board acknowledges the Veteran's complaint of intermittent constipation, heart burn, and acid reflux, but finds that the medical opinion of the March 2014 VA examiner that those symptoms do not meet the criteria for diagnosing a gastrointestinal disability is entitled to greater weight than any self-diagnosis the Veteran has offered.  While the Veteran, as a lay person, is competent to report his intermittent symptoms, he is not competent to opine that those symptoms have a root cause in a chronic, diagnosable gastrointestinal condition, which is a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   Gastrointestinal disabilities are medically complex disease processes because of multiple potential etiologies and can manifest by observable symptomatology that overlaps with other disorders.  See, e.g. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Thus, the Board finds that the weight of the evidence is against finding that the Veteran has a currently diagnosed gastrointestinal disability.  As noted above, a diagnosed illness is an essential element to substantiate a claim for service connection on a direct basis.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141; McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. 289.

Even in the absence of a currently diagnosed gastrointestinal disorder, the Board has considered 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(b) to determine if the Veteran is entitled to service connection on a presumptive basis for a qualifying chronic disability of, either an undiagnosed illness or a medically unexplained chronic multi-symptom illness, characterized by constipation, heart burn, and acid reflux.  Here, the Board finds that the Veteran does not have a qualifying chronic disability characterized by symptoms of a gastrointestinal disorder, including resulting from an undiagnosed illness or a chronic multisymptom illness, that manifested in the Southwest Asian Theater or to a degree of 10 percent or more.

The Board finds that the Veteran's reported gastrointestinal disorder symptoms, including constipation, heart burn, and acid reflux, did not manifest during active service in the Southwest Asian Theater.  Service treatment records do not include any complaints, treatment, or symptoms of an intestinal disorder.  Further, at the January 2010 VA examination, the Veteran reported the onset of stomach trouble at the end of his final, dishonorable period of service, not during his earlier honorable service.

The Board next finds that symptoms of a gastrointestinal disorder have not manifested to a degree of 10 percent or more.  Under Diagnostic Code 7319, a 10 percent disability evaluation is warranted for moderate symptoms of irritable colon syndrome, characterized by frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114 (2014).  Under Diagnostic Code 7346 for hiatal hernia, 10 percent rating is warranted where GERD manifests with two or more of the symptoms for the 30 percent rating of less severity.  For a 30 percent rating, GERD must manifest as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  As noted above, the Veteran has reported his current gastrointestinal disorder symptoms are characterized by intermittent constipation every two to four weeks and intermittent symptoms of heartburn; therefore, the evidence is against a finding that symptoms of an intestinal disorder manifested to a degree of 10 percent or more at any time since service.

Based on the forgoing, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran has a currently diagnosed intestinal disorder and that symptoms of an intestinal disorder manifested in the Southwest Asian Theater or manifest to a degree of 10 percent or more before December 31, 2016.  Accordingly, the criteria for service connection for a gastrointestinal disorder under a direct or presumptive theory of entitlement have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.317.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Soft Tissue Mass Excision

The Veteran has filed for service connection for a lipoma, which was excised from his back in September 2009, subsequent to filing his claim for service connection.  The Veteran contended in his September 2008 claim that the lipoma was discovered in August 2007.

The Board notes that August 2007 is during the Veteran's period of dishonorable active duty service from May 2005 to February 2008, which is considered non-qualifying with respect to veteran's benefits.  See 38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2014).  Service treatment records from the dishonorable period of service reflect that the Veteran denied skin diseases or rashes on January 2006 and July 2006 post-deployment health assessments.  On the question of whether the condition is related to the Veteran's honorable periods of service, the evidence does not otherwise indicate complaints of or treatment for any skin disorder, and the Veteran has alleged any skin disorder, including the presence of the since-excised lipoma, during his honorable service, which ended in 2005.

In March 2014, a VA examiner opined that it is less likely than not that the lipoma the Veteran had removed in 2009 is related to his periods of honorable active duty service.  The VA examiner noted that a lipoma is an extremely common benign skin growth.  Further, the VA examiner stated that the Veteran has had no other skin condition diagnosed before, during, or since service.

The Board finds that a preponderance of the evidence is against finding that the lipoma, first diagnosed four years after the Veteran's last period of active service for VA compensation purposes, is related to his honorable service.

The Board also considered whether service connection may be presumed under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board finds that the Veteran does not have a qualifying chronic disability, including resulting from an undiagnosed illness or chronic multisymptom illness.  In this case, the Veteran's condition has been diagnosed as a lipoma and no other skin disorders have been diagnosed; therefore, there is no undiagnosed skin disorder that warrants presumptive service connection analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which provides compensation for qualifying chronic disability of undiagnosed illness or medically unexplained chronic multisymptom illnesses.

Service Connection for Left Shoulder Disorder

In the Veteran's September 2008 claim for service connection for a left shoulder disability, he stated that he injured his left shoulder in a January 2005 improvised explosive device (IED) blast.  He reported he was told he had torn ligaments and he continues to have left shoulder problems.

The Veteran's service treatment records do not include any complaints of or treatment for left shoulder problems.  They do reflect that on a March 2005 post-deployment questionnaire he reported a history of swollen, stiff, or painful joints during deployment but not currently.  He denied swollen, stiff, or painful joints on a post-deployment health assessment in January 2006.  He denied having a painful shoulder on January 2008 report of medical history.

A July 2009 VA treatment note reflects that the Veteran reported pain in his left shoulder since 2007 when his Humvee was hit by a bomb.

The Veteran's shoulder was examined at a March 2012 VA examination.  At the examination, the Veteran reported an insidious onset of intermittent shoulder pain in 2007 that he thought started while working out.  The VA examination report is negative for any history of injury due to IED explosion.  The VA examiner found no functional loss in the Veteran's left shoulder on examination and opined that the left shoulder symptoms were consistent with thoracic outlet syndrome, which has its origins in body habitus.  The VA examiner did not otherwise diagnose a current shoulder disability.

The Veteran underwent another VA examination of the shoulder in March 2014.  The Veteran again related that he had had a gradual onset of shoulder pain beginning in 2007, and again omitted any history of IED explosion injury in 2005 or of left shoulder injury prior to 2007.  The examiner noted that the Veteran has a known history of a partially torn rotator cuff and that the onset of his disability was after service.  The VA examiner stated that April 2013 x-rays of the Veteran's shoulder showed slight widening of the acromioclavicular joint but were otherwise unremarkable.  A May 2013 magnetic resonance imaging (MRI) showed mild tendinopathy of the supraspinatus tendon with a very shallow partial-thickness articular sided tearing.  The VA examiner opined that the Veteran's current left shoulder condition was not caused by the periods of honorable service.

Thus, the Board finds that the evidence shows the Veteran has a current left shoulder disability, but does not support that the Veteran's shoulder disability was incurred in or as a result of the periods of honorable service.

Specifically, although the Veteran stated in connection with his claim that he injured his shoulder in a 2005 IED blast, the Veteran's service treatment records do not reflect a shoulder injury in service, and this history is inconsistent with the Veteran's reported histories on other occasions that omitted any history of IED explosion, instead reporting onset of left shoulder symptoms during the dishonorable period of service in 2007.  The Veteran denied painful joints in 2006 and a painful shoulder in 2008.  Further, both in seeking medical treatment at the VA in 2009 and at both of VA examinations in 2012 and 2014, the Veteran reported an onset of intermittent shoulder pain in 2007, two years after the end of the last period of honorable service, with no mention of a 2005 injury.  Histories reported when medical treatment is being rendered are afforded greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy.  See Federal Rule of Evidence 803(4).  The Board finds that the Veteran's own, more contemporaneous and multiple statements and histories since 2006 weigh against his single contention that he injured his shoulder in 2005 during a period of honorable service that he made while pursuing the compensation claim; therefore, the Board finds the contention of a 2005 shoulder injury during IED blast not to be credible.  

The evidence does not otherwise show that the Veteran's current shoulder disability was incurred or as a result of the periods of honorable service.  While the March 2012 VA examiner noted the Veteran had symptoms consistent with thoracic outlet syndrome, the examiner attributed the conditions to body habitus, not any incident of service.  Further, the Veteran was not shown to have a partially torn rotator cuff until 2013, many years after service.  For these reasons, the Board finds that direct service connection is not warranted.

The Board also considered whether service connection may be presumed as a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board finds that the Veteran does not have a qualifying chronic disability of the left shoulder, including resulting from an undiagnosed illness or chronic multisymptom illness.  In this case, all current left shoulder disorders have been diagnosed; therefore, there are no remaining shoulder disorders that warrant analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which provides compensation for qualifying chronic disability of undiagnosed illness or medically unexplained chronic multisymptom illnesses.


Service Connection for Erectile Dysfunction

The Veteran contends he has erectile dysfunction, to include as possibly secondary to the service-connected PTSD.  

A VA examination in March 2014 resulted in a history of intermittent symptoms of erectile dysfunction, but did not assess the Veteran with an erectile dysfunction disability.  The examiner noted the Veteran had an onset of erectile dysfunction symptoms in 2009 related to stress.  The examiner opined that it is less likely than not that the Veteran's symptoms of erectile dysfunction were caused or aggravated by his active service or by his service-connected PTSD.  The examiner explained that "although PTSD can also be associated with intermittent anxiety and temporary sexual dysfunction, it does not cause a chronic medical condition associated with permanent sexual dysfunction and erectile dysfunction."

A review of the VA treatment records also does not show a diagnosis of an erectile dysfunction disability, although they do indicate temporary sexual dysfunction symptoms.  Specifically, during an addiction treatment program screening and assessment in September 2009, the Veteran reported no problems with sexual functioning.  However, VA treatment records reflect that in January 2013 the Veteran reported sexual dysfunction.  As a result, the medication was changed from citalopram to sertraline, which the Veteran reported in March 2013 was working well and not causing sexual dysfunction.

As the March 2014 VA medical examiner has opined that the Veteran does not have a current, chronic condition manifest by erectile dysfunction, but rather has experienced intermittent symptoms of erectile dysfunction, an opinion that is supported by the Veteran's own statements in his treatment records, the Board finds that the Veteran does not have an erectile function disability; therefore, service connection is not warranted under any theory, direct or secondary.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer at 225.  As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied. 

Service Connection for Hypertension

The Veteran contends he is entitled to service connection for hypertension either on a direct basis, or alternatively as secondary to the service-connected PTSD.  In his September 2008 claim, the Veteran contended he was first diagnosed with high blood pressure in 2004.  

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against finding that the Veteran's hypertension began in service.  VA treatment records show a post-service diagnosis of hypertension in 2009.

Service treatment records show a blood pressure reading of 139/81 in April 2001 and a reading of 144/86 in August 2004, and do not reflect a diagnosis of hypertension.  Further, the March 2014 VA examiner stated that a review of the record showed four blood pressure readings in 2006 and one in 2008 with only a single reading of high blood pressure in June 2006 that was not repeated.  The examiner concluded that the Veteran's records clearly indicate an onset of hypertension in 2009, after service.

Thus, as the Veteran's last period of honorable service ended in 2005, the evidence does not show that his hypertension onset during or to a compensable degree within one year of his honorable service.  The Board acknowledges the Veteran's own report that his hypertension was diagnosed in 2004, but finds that the objective evidence of record, in the form of blood pressure readings, weighs heavily against that contention.  The Board gives greater probative weight to this objective evidence of record, which includes blood pressure readings inconsistent with a diagnosis of hypertension.

Therefore, the Board finds that the weight of the evidence is against either direct service connection for hypertension or presumptive service connection under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.

The March 2014 VA examiner further opined that the Veteran's hypertension is less likely than not due to or aggravated by the PTSD.  The VA examiner explained that, although mental disease and stress can temporarily elevate blood pressure during an acute phrase of the disease, there is no medical literature that substantiates a claim that PTSD permanently elevates blood pressure.

The Board acknowledges the Veteran's own contention that his hypertension is secondary to the service-connected PTSD, but finds that as a lay person his opinion is entitled to little probative weight as such a nexus question is complex.  Such an opinion would require knowledge of both physical and psychological disorders, and the interaction between PTSD symptoms and hypertension.  As the Veteran is not competent to diagnose PTSD, he is likewise not competent to relate hypertension to PTSD symptoms.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  Hypertension is a medically complex disease process because of its multiple possible etiologies, the fact that it requires specialized testing to diagnose, that manifest symptomatology overlaps with other disorders, and the fact that there are internal and unseen system processes involved that are unobservable by the Veteran as a lay person.  As a lay person, the Veteran has not been shown to have the knowledge, training, or experience to differentiate his symptoms and the possible etiologies of hypertension or to opine as to the complex interaction between PTSD (psychiatric disorder) and hypertension (physiological disorder).  See Jandreau, 492 F.3d 1372; Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (recognizing that evidence that pertains only to a physical or a psychiatric disorder, but not both, is not facially relevant).  However, the Board puts significant probative weight on the opinion of the VA examiner, who is a trained medical professional, reviewed the relevant facts and medical history, examined the Veteran, opined that the Veteran's PTSD did not cause or aggravate his hypertension, and provided a rationale for the opinion.

Therefore, the Board finds that a preponderance of the evidence is against service connection for hypertension, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Service Connection for Headaches

The Veteran has filed for service connection for a headache disability, which he has contended is either directly service connected or secondary to his hypertension.  As the Board has found that the Veteran's hypertension is not service connected, secondary service connection for headaches is thus not for application; however, the Board will analyze whether service connection is warranted on a direct basis.

Service treatment records reflect that the Veteran reported a headache in 2004 associated with acute gastroenteritis.  He also reported on a March 2005 post-deployment health questionnaire that he had had headaches during his deployment, but was not having them currently.  The Veteran again denied headaches in January 2006 and July 2006 post deployment health assessments and in a January 2008 report of medical history.

The Veteran underwent a VA headaches examination in March 2012.  The examiner noted a diagnosis of tension headaches in 2008.   The Veteran reported he was unsure when his headaches began, but he thought 2005.  The examiner concluded that the record did not indicate a consistent history of persistent headaches during service.  Further, an April 2011 ambulatory care note stated that the Veteran reported headaches on and off only since 2008.  The examiner opined that it is less likely that the Veteran's current headaches were incurred in or caused by service as there are no consistent entries in his medical record regarding being seen for headaches during service.

Thus, the Board finds that, while the evidence supports that the Veteran has a current headache disability diagnosed as tension headaches, it does not support that the tension headaches began in or are related to service.

First, the Board finds that the evidence does support that the Veteran experienced headaches during the 2005 deployment; however, his own statements since that time do not suggest that those headaches were a manifestation of his currently diagnosed tension headache disability.  The evidence does not show a diagnosis associated with the Veteran's report of headaches in 2005, nor has any lay evidence been introduced as to whether the headaches at that time involved similar symptoms as the Veteran's current tension headaches.  Further, the Veteran expressly denied having headaches for the next two to three years after his 2005 deployment until he was diagnosed with tension headaches in 2008.  Although the Veteran did suggest at the March 2012 VA examination that his headaches might have begun in 2005, he expressed uncertainty at that onset date.  The Board finds the Veteran's own denial of headaches in statements between 2005 and 2008 to be more probative as to the onset of his current headache condition as such statements were made contemporaneous to the time period in question; therefore, the Board finds that, while the evidence supports that the Veteran currently has tension headaches, it weighs against finding that the condition began in service.

The evidence also does weights against finding that the Veteran's tension headaches were caused by service.  The most competent medical opinion of record, that of the March 2012 VA examiner, is that the Veteran's current tension headaches were not caused by service.  To the extent that the Veteran himself has opined that his current tension headaches are related to his service, the Board finds that his opinion is entitled to little probative weight.  While the Veteran is competent to report observable symptoms of a headache, a form of pain, the question of the etiology of headaches is medically complex as there are multiple types of headaches that stem from multiple causes, including neurological causes.  As a lay person the Veteran does not have the education, training, or experience to diagnose and opine as to the etiology of his headache condition.  See Jandreau, 492 F.3d 1372.  

The Board also considered whether service connection may be presumed under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board finds that the Veteran does not have a qualifying chronic disability, including resulting from an undiagnosed illness or chronic multisymptom illness.  In this case, the Veteran's headaches have been diagnosed as a tension headaches; therefore, there is no undiagnosed disorder that warrants analysis under 38 C.F.R. § 3.17, which provides compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  As a preponderance of the evidence is against service connection for tension headaches, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Service Connection for Left Ear Hearing Loss


In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In this case, the evidence supports the finding that the Veteran engaged in combat, therefore the combat rule is applicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  The absence of documented hearing loss in service is not fatal to a service connection claim for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992);  see also  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for claimed hearing loss).

Sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker, 718 F.3d 1331.  In addition, as the Veteran served 90 days or more in active service, service connection may be granted on a presumptive basis for sensorineural hearing loss if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The Veteran contends his left ear hearing loss is related to exposure to loud noise in  service.  He reported that symptoms of hearing loss began during service when he was exposed to an IED blast during combat in Iraq.   

After a review of all the lay and medical evidence, the Board finds that the Veteran sustained acoustic trauma during service.  With respect to whether the Veteran was exposed to acoustic trauma during service, the Board acknowledges that the Veteran's military occupational specialty (MOS) is among those listed in the Department of Defense Duty MOS Noise Exposure Listing.  Moreover, the Board finds credible the Veteran's report of exposure to loud noise in service, including during combat.  Specifically, on his March 2005 post-deployment health assessment, the Veteran reported often being exposed to loud noises.  At his January 2010 VA audiological examination the Veteran reported he was exposed to regular gunfire noise as a gunner as well as an improvised explosive device (IED) explosion in January 2005.  The Veteran's October 2005 audiogram also notes routine noise exposure.  The Board thus recognizes loud noise exposure in service, including during combat.

The evidence shows that the Veteran has a current left ear sensorineural hearing loss disability for VA compensation purposes.  The evidence that tends to show current hearing loss disability is a VA audiological examination in January 2010, which recorded a word (speech) recognition score was 92 percent in the left ear, which constitutes hearing loss for VA purposes under 38 C.F.R. § 3.385.    The evidence that tends to show that the left ear hearing loss is not to a disabling degree includes a March 2012 VA audiological examination report reflecting the word recognition score was 94 percent in the left ear, and testing showed pure tone thresholds of 25 decibels at 500, 1000, 2000, and 3000 Hertz and a pure tone threshold of 20 decibels at 20 Hertz.  Resolving reasonable doubt in the Veteran's favor on the question of whether the left ear hearing loss is to a disabling degree (per 38 C.F.R. § 3.385), the Board finds that it the Veteran has a current left ear hearing loss disability for VA disability compensation purposes.  See McClain, 
21 Vet. App. at 321; Romanowsky, 26 Vet. App. 289.

The evidence is at least in equipoise on the question of whether symptoms of left ear hearing loss were chronic in service and continuous since service.  At the January 2010 VA examination, the Veteran reported losing hearing in his left ear after an IED explosion during combat in Iraq in January 2005.  At the March 2012 VA examination, the Veteran reported an onset of left ear hearing loss between 2005 and 2006.  On a March 2005 post-deployment health assessment, the Veteran reported often being exposed to loud noises and that ringing in his ears onset during the deployment.  The Veteran is competent and credible to report an onset of left ear hearing loss during, including chronic symptoms of hearing loss during service, and continuous left ear hearing loss symptoms since service.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that presumptive service connection under 38 C.F.R. § 3.303(b) based on chronic in-service and continuous post-service symptoms is warranted.  As presumptive service connection is being granted, all other theories of service connection are rendered moot.  Likewise, the need for a direct service connection nexus opinion, such as those rendered by VA examiners, pertains to the alternative path of direct service connection under 38 C.F.R. § 3.303(d), so is rendered irrelevant to a grant of presumptive service connection based on chronic and/or continuous symptoms under 38 C.F.R. § 3.303(b).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board notes that the letter did not provide notice as to what evidence was necessary to substantiate a claim for (Gulf War) presumptive service connection as due to a qualifying chronic disability, which includes undiagnosed illness and medically unexplained chronic multi-symptom illness, nor did it address the theory of secondary service connection.  However, the Board notes both theories of service connection were raised by the representative in appellate briefs (also known as Informal Hearing Presentations) in October 2013 and November 2014.  In the Board's February 2014 remand, the criteria for each theory of service connection were clearly laid out, and the claim was subsequently readjudicated in a July 2014 supplemental statement of the case.  On review of these facts, the Board finds that the Veteran has been provided sufficient notice, and any omission in notice is harmless because of the Veteran's actual knowledge in this regard.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that notice deficiencies are not prejudicial if they did not render the claimant without a meaningful opportunity to participate effectively in the processing of his or her claim); and see Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim)

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

In January 2010, the Veteran was afforded a VA medical examination in connection with his gastrointestinal disability claim.  In March 2012, VA examinations addressed the Veteran's knee, shoulder, and headache claims.  A Gulf War examination was conducted in March 2014.  The VA examiners, medical professionals, obtained an accurate history, including from the Veteran, and examined the Veteran.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Hence, no further notice or assistance to the Veteran 

is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder, to include as due to a qualifying chronic disability, or as secondary to the service-connected left ankle disability, is denied.

Service connection for a gastrointestinal disorder to include GERD, acid reflux, hiatal hernia, and IBS, to include as due to a qualifying chronic disability, or as secondary to service-connected PTSD, is denied.

Service connection for a soft tissue mass excision, to include as due to a qualifying chronic disability, is denied.

Service connection for a left shoulder disorder, to include as due to a qualifying chronic disability, is denied.

Service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is denied.

Service connection for hypertension, to include as secondary to service-connected PTSD, is denied.

Service connection for headaches, to include as due to a qualifying chronic disability, is denied.

Service connection for left ear hearing loss is granted. 



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


